                   Case 20-13224       Doc 16     Filed 04/20/20     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND


IN RE:    RHONDA WIMBISH                        Case No.: 20-13224

  Debtor                              Chapter 13
***************************************************************************
                MOTION TO STRIKE APPEARANCE OF COUNSEL

   Now comes Richard J. Hackerman and Richard J. Hackerman, P.A., and move to withdraw
from the above referenced case as counsel for the Debtor pursuant to Local Rule 9010-4, and for
reason says:

    1. That on April 9, 2020, the undersigned advised the Debtor of his intent to withdraw as her
attorney, and advised the Debtor to either have new counsel enter their appearance or to notify the
Clerk of her intention to proceed without counsel. Said letter is attached as Exhibit 1.


   WHEREFORE, the Debtor requests:

   A. The Court enter an Order granting this motion and striking the appearance of the
undersigned as Counsel for the Debtor.

   B. Other and further relief as the nature of this cause may require.


                            Richard J. S/S Hackerman
                            _______________________________
                            Richard J. Hackerman
                            3635 Old Court Road, Suite 208
                            Baltimore, Maryland 21208
                            (410) 243-8800
                            Attorney for the Debtor

                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY, that a copy of the aforegoing was mailed electronically unto:
Robert S. Thomas, II Trustee, via ecf., and that a copy of the aforegoing was mailed first class
mail, postage prepaid to Debtor Rhonda Wimbish, 3514 White Chapel Road, Baltimore, Md.
21215, this 20th day of April, 2020,

                            Richard J. S/S Hackerman
                           _______________________________
                            Richard J. Hackerman
